DETAILED ACTION
Applicant's election without traverse of Group I, claims 1-5 filed on December 8, 2021 is acknowledged.
Groups II-IV, Claims 6-16 have been withdrawn from further prosecution as non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-5 are active.

Claim Objections
Claim 3 is objected to because of the following informalities:  the following quantitative limitations “10.000”, “500.000”, “25.000”, and “400.000” should be amended as “10,000”, “500,000”, “25,000”, and “400,000”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the equivalent weight is between 225 and 330 g/(mol R)”, and the claim also recites “preferably between 240 and 270 g/(mol R)” which is the narrower statement of the range/limitation; claim 3 recites the broad recitation “the average molecular weight Mv of the polymer …is between 10.000 and 500.000 g/mol”, and the claim also recites “preferably between 25.000 and 400.000 g/mol” which is the narrower statement of the range/limitation; claim 5 recites the broad recitation “the polymer is a random copolymer, block copolymer or a grafted or branched polymer”, and the claim also recites “further repeating units chosen from the group”, and the claim also recites “further repeating units is between 99:1 and 20:80” which is the narrower statement of the range/limitation. 
The claims 2-3 and 5 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Mv of the polymer” which renders the claim indefinite because it is not clear whether it is a number average molecular weight of the polymer or a weight number average molecular weight of the polymer. Therefore the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 3 recites the reference to another document such as Akers et al. Polymer, 9, 1968, page 575. Claim limitation “Akers et al. Polymer, 9, 1968, page 575” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function. For example, the disclosure is devoid of any structure that performs the function in the claim such as determination of the average molecular weight Mv of the polymer before the sulfonation or without sulfonic Polymer, 9, 1968, page 575, and therefore the structure described in the specification does not perform the entire function in the claim. 
Therefore, the claim 3 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klebe et al. (U. S. Patent 3,631,130).
With regard to the limitations of claims 1 and 4, Klebe discloses a polymer comprising sulfonated 2,6-diphenyl-1,4-phenylene oxide repeating units, wherein the polymer has an average of about one SO3H radical for each 2,6-diphenyl-1,4-phenyleneoxy unit (example 1). This corresponds to an equivalent weight per mol of SO3H group of about 400 g/mol. The polymer is obtained by dissolving the polymer in a first solvent, adding chlorosulfonic acid in a second solvent, performing the sulfonation with the chlorosulfonic acid, recovering the polymer in a third solvent and precipitating the polymer, thereby retrieving the sulfonated polymer (example 1). 
The sulfonated polymer is said to be suitable for the preparation of ion exchange membranes (col.2, lines.47-53). 
With regard to the limitations that the equivalent weight is between 225 and 330 g/(mol R) instantly claimed in claim 2, the average molecular weight Mv of the polymer 3H radical for each 2,6-diphenyl-1,4-phenyleneoxy unit between Klebe and instant claims, it is the Examiner’s position that Klebe’s polymer comprising sulfonated 2,6-diphenyl-1,4-phenylene oxide repeating units, wherein the polymer has an average of about one SO3H radical for each 2,6-diphenyl-1,4-phenyleneoxy unit polyester inherently possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the polyester having the claimed properties using analogous process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
It is noted that the ratio of repeating units in the polymer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 
Furthermore it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
Claims 1-5 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jeong-Gi et al. "Synthesis and characterization of sulfonated bromo-poly(2,6-dimethyl-1,4-phenylene oxide)-co(2,6-diphenyl-1,4-phenylene oxide) copolymer as proton exchange membrane", 
Electrochimica Acta, 55, 2010, 1425-1430.
3H. The sulfonated copolymers are obtained by dissolving the brominated copolymer in chlorobenzene, treating the polymer with chlorosulfonic acid and precipitating in a methanol/water mixture (page 1426, paragraph 2.2.3.). The membranes are then prepared by dissolving the polymer in DMSO, casting the solutions onto glass substrates, drying the films, and heat treating the films (page 1426, paragraph 2.2.4.)
With regard to the limitations that the equivalent weight is between 225 and 330 g/(mol R) instantly claimed in claim 2, the average molecular weight Mv of the polymer …is between 10.000 and 500.000 g/mol instantly claimed in claim 3; and that the polymer is a random copolymer, block copolymer or a grafted or branched polymer, further having specific repeating units between 99:1 and 20:80 instantly claimed in claim 5, Klebe is silent about it. However, in view of substantially identical polymer comprising sulfonated 2,6-diphenyl-1,4-phenylene oxide repeating units, wherein the polymer has an average of about one SO3H radical for each 2,6-diphenyl-1,4-phenyleneoxy unit between Jeong-Gi and instant claims, it is the Examiner’s position that Jeong-Gi’s polymer comprising sulfonated 2,6-diphenyl-1,4-phenylene oxide repeating units, wherein the polymer has an average of about one SO3H radical for each 2,6-diphenyl-1,4-phenyleneoxy unit polyester inherently possesses all these properties. Since the In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the polyester having the claimed properties using analogous process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
It is noted that the ratio of repeating units in the polymer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
Furthermore it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
The following references are considered pertinent to the Applicant disclosure include Ejima et al. (JP 2012116800 A) and Imai (JP 52130837 A) are shown on the Notice of References Cited Form (PTO-892). 
Ejima discloses compounds, useful as monomers for sulfo-containing aromatic polymers as fuel cell electrolyte membranes, are represented by formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 (X1, X2 = H, halo; R= H, alkali metal, alkaline earth metal, C1-20 hydrocarbyl; Ar1, Ar2 = aromatic group; a, b ≥1). Thus, 2,5-diphenyl-1,4-benzoquinone was reduced with Zn in THF at refluxing temperature and sulfonated with conc. H2SO4 at 0° to give 1,4-dihydroxy-2,5-bis(4-sodiosulfophenyl)benzene (II), which was polymerized with 2,6-difluorobenzonitrile to give copolymer showing logarithmic viscosity 0.18 dL/g (abstract).
Imai discloses that thermo-, piezo-, photo-, and electrochromic ionomer compounds were prepared. For example, Surlyn [9078-96-0] was mixed with 0.1% 3,3-dimethyl-2-[4-(dimethylamino)styryl]indolino[1,2-b]oxazoline [66180-24-3] (colorless) at 120° and hot-pressed to give a 30 μ-thick sheet, red at room temp. The color d. of the sheet decreased by one-half at 90-100° (abstract).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764